DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-21 are pending in this application.
Cancellation of claim 2 is acknowledged.
Claims 1 and 3-21 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 06 January 2021:
Claims 11, 14, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘781 (CN 108451781 A, cited by Applicant in IDS filed 09 June 2020) in view of St. John et al. (“St. John”, US 2009/0181071).
prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding the limitation wherein the personal care composition has vapor release of greater than about 35 mg at 8 hour as measure by the Vapor Release Test Method (claims 17, 21), and wherein the additional microcrystalline wax has a drop melting point of from about 60°C to about 77°C (claim 14), it is noted that, since the composition of the prior art comprises the same components in same or similar 
Regarding amounts of olfactory composition (claims 11, 21), CN ‘781 teaches a total amount of olfactory composition from about 14.4 to about 26 weight parts (e.g., translation, page 3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I. 
Regarding the form of the composition (claim 15), CN ‘781 teaches an ointment composition (i.e., a viscous liquid/paste; e.g., abstract), and St. John (in the related field of compositions comprising paraffin wax and microcrystalline wax) also teaches its compositions may be in the form of a viscous liquid or paste (e.g., paragraph [0033]).
Regarding claim 18, CN ‘781 teaches 35-50 weight parts Vaseline (petrolatum) and 5-10 weight parts microcrystalline wax (e.g., translation, page 3).  This results is a weight ratio of microcrystalline wax to petrolatum of from about 1:3.5 to about 1:10, which is within Applicant’s claimed range.

Claims 1, 4, 5, 7-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘781 in view of St. John as applied to claims 11, 14, 15, and 17-21 above, and further in view of Allison et al. (“Allison”, US 2012/0219520, cited by Applicant in IDS filed 09 June 2020).
The inventions of CN ‘781 and St. John are delineated above (see paragraph 6, above).

Regarding claim 7, CN ‘781 teaches an olfactory composition which includes menthol, camphor, and eucalyptus oil (e.g., translation, page 3).
Regarding properties of vapor release (claims 8, 9), it is noted that, since the composition of the prior art comprises the same components in same or similar amounts, the same properties would be expected to result, absent evidence to the contrary.
Regarding claim 10, CN ‘781 teaches its compositions has effects which include ‘resisting allergy’ and enhancing the overall curative effect (e.g., abstract), and thus the skilled artisan would reasonably expect the composition may be used for cough .

Claims 1, 4-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘781 in view of St. John further in view of Allison as applied to claims 1-5 and 7-21 above, and further in view of Bui et al. (“Bui”, US 2013/0004441, cited by Applicant in IDS filed 09 June 2020).
The inventions of CN ‘781, St. John, and Allison are delineated above (see paragraphs 6 and 7 above).
Specifically regarding claim 6 (and more generally regarding the remaining claims), Allison does not specifically teach the limitation wherein the gelling mixture comprises a solvent selected from the list recited in instant claim 6.
However, Bui is in the same field of compositions capable of forming a gel structure (e.g., abstract), wherein the combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide facilitates the formation of a gel carrier composition having optimal physical properties (e.g., paragraph [0020]), and teaches the compositions may comprise at least one gel-promoting solvent, such as C2-C5 glycols propylene glycol and pentylene glycol (e.g., paragraph [0052]).  Therefore, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a solvent such as propylene glycol or pentylene glycol with the combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide to provide .

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.  
Applicant first argues one of ordinary skill in the art would not look to the disclosure of St. John to modify the compositions of CN ‘781, because St. John is not analogous art.  This argument is not persuasive because St. John is still relevant to selection of a microcrystalline wax with paraffin-containing ingredients (such as petrolatum); therefore, the skilled artisan, looking to select a microcrystalline wax for the composition of CN ‘781, would still look to the teachings of St. John and consider them relevant, and would be motivated to select a microcrystalline wax having a needle penetration within the instantly claimed range, with a reasonable expectation of success.  In response to Applicant’s assertion that St. John teaches away from the needle penetration range instantly claimed, because it is exemplifies values which are lower, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 II.
Applicant also argues the selection and amount of microcrystalline wax instantly claimed provides unexpectedly improved results, citing data from the specification (Applicant’s Remarks filed 06 January 2021, pages 9-10, and as-filed specification at pages 17-21).

In response to Applicant’s arguments regarding the teachings of Allison, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, although the cited reference are in a different field of endeavor, all the references are directed to the same “pertinent problem” of stabilizing an olfactory composition.  Therefore, one skilled in the art, at the time the invention was filed, would be motivated 
Therefore, it is the Examiner’s position that the claims are rendered obvious.

To overcome the rejections under 35 USC 103, the Examiner suggests: Applicant incorporate the subject matter of claim 3 into independent claims 1, 11, and 17.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 06 January 2021:
Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717,135 (reference application).  Although the claims at issue are they are drawn to the same subject matter and composition components.
US ‘135 claims a personal care composition comprising from about 35% to about 90% petrolatum; from about 20% to about 50% of an olfactory composition; and a gelling agent mixture comprising a gelling agent dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, and an alkanediol solvent (e.g., claim 1).  The composition may further comprise less than about 10% of an additional microcrystalline wax (e.g., claim 6) having a needle penetration at 25°C of from about 35 to about 75 dmm (e.g., claim 16). The personal care composition may have a vapor release of about 35 mg to about 300 mg at 8 hours as measured by the Vapor Release Test Method (e.g., claim 7).  Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s statement indicating they will consider filing a terminal disclaimer upon indication of allowable subject matter is duly noted.  Applicant has not otherwise argued the merits of the rejection; accordingly, the rejection is maintained for reasons stated above.


Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611